Defendant, in his appeal, contends that the verdict is excessive and that this Court has the authority and power, under the provisions of article VII, section 3, Oregon Constitution, to retry the cause and to enter such judgment as it thinks proper. It is not claimed by defendant that the Circuit Court committed any error in the trial of the case or that plaintiff was not entitled to recover for the alleged injuries which she suffered. His only complaint is as to the amount of the verdict.
Article VII, section 3, guarantees to the litigants in this case the right to have the issues here involved tried by a jury. One of those issues is the amount which plaintiff is entitled to recover. The jury found that she was entitled to recover a definite amount. Since this *Page 118 
Court, as stated in the majority opinion, "has reached the conclusion that it cannot say, either from the size of the verdict itself or from any incident of the trial, that the damages were given under the influence of prejudice and passion", and inasmuch as there was no error committed by the Circuit Court, I am unable to understand how this Court can find that the verdict is excessive without reexamining a "fact tried by a jury." The following excerpt from the majority opinion clearly and correctly answers that matter "All that the court may do, so far as the facts are concerned, is to examine the record to determine whether it `can affirmatively say there is no evidence to support the verdict'. It has not been disputed, and cannot be,that inquiry into the evidence to determine whether a verdict isexcessive and for that reason justifies the granting of a new trial, involves the examination of a question of fact. The decisions of the court construing Art. VII, section 3, are founded on that premise." (Emphasis supplied).
I cannot concur in the conclusion reached in the majority opinion that the damages awarded plaintiff are excessive, for to do so would amount to a reexamination of a fact tried by a jury in contravention of article VII, section 3. I do, however, concur in the result reached by the majority of the Court that we are in this case precluded from a reexamination of the facts herein tried by the jury, some of which facts are the compensatory and punitive damages awarded plaintiff. My views on this subject are more fully expressed in the opinion written by me in Johnson v.Ladd, 144 Or. 268, 280, 14 P.2d 280, 24 P.2d 17, 19.